     Case 2:20-cv-11026-JAK-AFM Document 26 Filed 04/13/21 Page 1 of 1 Page ID #:228



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                                  Case No.: 2:20-cv-11026-JAK-AFM
11    Ed Hull,
12                   Plaintiff,                     ORDER RE JOINT STIPULATION FOR
                                                    DISMISSAL WITH PREJUDICE (DKT.
13        v.                                        25)
14    Jo Ann Bowlus, an Individual; Major           JS-6
      Surplus and Survival, Inc., a California
15    Corporation; and Does 1-10,
16                   Defendants.
17

18

19             Based on a review of the Joint Stipulation For Dismissal With Prejudice (the
20    “Stipulation” (Dkt. 25)), sufficient good cause has been shown for the requested relief.
21    Therefore, the Stipulation is APPROVED, and this Action is dismissed with prejudice in
22    its entirety. Each party will be responsible for its own attorney’s fees and costs.
23

24             IT IS SO ORDERED.
25

26
      Dated: April 13, 2021
27                                                         John A. Kronstadt
                                                           United States District Judge
28
